DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26, 29-32, and 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In paragraph 93 of the specification the applicant says, “For extending the function, as shown in Fig. 2B, it is possible to provide the grooves 10 located in the labeling area 11 of the container with varying depth in the peripheral direction U. More preferably, the grooves 10 have a shallower depth in the extension of the tie member 6b than in the regions between the tie members 6b, in order to there create increased stability.” However in amended claim 22 the applicant claims, “wherein the labeling area is free of variable depth grooves”. In all of the figures for this application there are grooves 10 that are located in labeling area 11. Therefore there is no support for the amended limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22-26, 29-32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPUB 2014/0183202 A1 to Hanan (“Hanan”) in view of U.S. Patent No. 8,186,529 B2 to Kinmont et al. (“Kinmont”).
The applied reference has a common applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 22, Hanan teaches a plastic container comprising: a neck section (neck 14), a shoulder section (shoulder 18), a body section (grip portion 8) and a base section (base 24a), wherein the base section includes at least two tie members (recess 46a) extending from a central area (dome 54) to a side wall of said the base section (Fig. 9), the at least two tie members formed as partial grooves that extend in a longitudinal direction (Fig. 9) and arranged between feet (feet 45a) of the base section; and a plurality of circumferential grooves (ribs 3a) oriented in a peripheral direction and having a varying depth between the at least two tie members (Fig. 9), wherein the at least two tie members end before a labeling area (label area 10) of the body section intended for receiving a label (Fig. 8B); but does not teach wherein the labeling area is free of variable depth grooves.
Kinmont teaches a plastic container (bottle 110) wherein the labeling area (label portion 140) is free of variable depth grooves (Kinmont channels 200 are not located in the labeling portion 140, and thus the labeling area is free of grooves). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flat labeling area of Kinmont with the container as taught by Hanan to provide a flat surface for the application of a label or other type of covering (Kinmont, col. 3, lines 23-26).
As to claim 23, Hanan modified by Kinmont teaches the plastic container of claim 22, wherein the at least two tie members extend in a longitudinal direction on a periphery of the container from the base section towards the neck section (Hanan Fig. 8B).
As to claim 24, Hanan modified by Kinmont teaches the plastic container of claim 22, wherein the base section comprises at least two feet (Hanan Fig. 11) and the number of feet is a multiple of the number of tie members (Hanan Fig. 11).
As to claim 25, Hanan modified by Kinmont teaches the plastic container of claim 24, wherein for two tie members (Hanan Fig. 11), there are two, four, six, eight, ten, or twelve feet and for three tie members (Hanan Fig. 9), there are three, six, nine, or twelve feet.
As to claim 26, Hanan modified by Kinmont teaches the plastic container of claim 22, wherein the tie members extend transversely to the circumferential grooves (Hanan Fig. 8B).
As to claim 29, Hanan modified by Kinmont teaches the plastic container of claim 22, further including at least one reinforcement groove (ribs 44a) between the at least two tie members (Hanan Fig. 9), the at least one reinforcement groove having a varying depth in a radial direction (Hanan Fig. 9).
As to claim 30, Hanan modified by Kinmont teaches the plastic container of claim 22, wherein the base section further includes a central dome (gate 52), a first region (Hanan Fig. 9), and a second region (dome 54), the first region adjacent the central dome (Hanan Fig. 9) and having a first radius of curvature greater than the central dome, the second region adjacent the first region and having a second radius of curvature greater than the first radius of curvature (Hanan, pg. 8, ¶ 0078).
As to claim 31, Hanan modified by Kinmont teaches the plastic container of claim 22, wherein each groove of the plurality of circumferential grooves (ribs 3a) has a first depth at a first location such that the plurality of circumferential grooves functions as one of the at least two tie members (Hanan Fig. 9).
As to claim 32, Hanan modified by Kinmont teaches the plastic container of claim 31, wherein each groove of the plurality of circumferential grooves further has a second depth at an intermediate area, the first depth being shallower than the second depth (Hanan Fig. 16B).
As to claim 34, Hanan modified by Kinmont teaches the plastic container of claim 22, wherein the base section further includes a central dome (dome 54), and wherein at least one of the at least two tie members extends from the central dome (Hanan Fig. 9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-26, 29-32, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733